                           Case 18-12684-LSS            Doc 123       Filed 01/04/19        Page 1 of 9



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                             Debtors.                                §     (Jointly Administered)
                                                                     §
                                                                     §

                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON JANUARY 8, 2019 AT 2:00 P.M. (ET)

         RESOLVED MATTERS

         1.          Debtors’ Motion for Interim and Final Orders Under Sections 105(a) and 366 of the
                     Bankruptcy Code (I) Prohibiting Utility Companies from Altering or Discontinuing
                     Service on Account of Prepetition Invoices, (II) Approving Deposit Account as Adequate
                     Assurance of Payment, and (III) Establishing Procedures for Resolving Requests by
                     Utility Companies for Additional Assurance of Payment [D.I. 5; 11/26/18]

                     Related Documents:

                     A.     Interim Order Under Sections 105(a) and 366 of the Bankruptcy Code
                            (I) Prohibiting Utility Companies from Altering or Discontinuing Service on
                            Account of Prepetition Invoices, (II) Approving Deposit Account as Adequate
                            Assurance of Payment, and (III) Establishing Procedures for Resolving Requests
                            by Utility Companies for Additional Assurance of Payment [D.I. 36; 11/28/18]

                     B.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 40;
                            11/28/18]

                     C.     Certification of Counsel Regarding Final Order Under Sections 105(a) and 366 of
                            the Bankruptcy Code (I) Prohibiting Utility Companies from Altering or
                            Discontinuing Service on Account of Prepetition Invoices, (II) Approving Deposit
                            Account as Adequate Assurance of Payment, and (III) Establishing Procedures for
                            Resolving Requests by Utility Companies for Additional Assurance of Payment
                            [D.I. 84; 12/17/18]

                     D.     Final Order Under Sections 105(a) and 366 of the Bankruptcy Code
                            (I) Prohibiting Utility Companies from Altering or Discontinuing Service on
                            Account of Prepetition Invoices, (II) Approving Deposit Account as Adequate
         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.

01:24003805.4
                          Case 18-12684-LSS      Doc 123      Filed 01/04/19   Page 2 of 9



                          Assurance of Payment, and (III) Establishing Procedures for Resolving Requests
                          by Utility Companies for Additional Assurance of Payment [D.I. 86; 12/18/18]

                Response Deadline:             December 12, 2018 at 4:00 p.m. (ET)

                Responses Received:            None

                Status:          An order has been entered by the Court. No hearing is required.

         2.     Debtors’ Motion for an Order (I) Authorizing Continued Use of Existing Business Forms
                and Records, (II) Authorizing Maintenance of Existing Corporate Bank Accounts and
                Cash Management System, (III) Waiving Certain U.S. Trustee Requirements, and
                (IV) Granting Related Relief [D.I. 6; 11/26/18]

                Related Documents:

                A.        Interim Order (I) Authorizing Continued Use of Existing Business Forms and
                          Records; (II) Authorizing Maintenance of Existing Corporate Bank Accounts and
                          Cash Management System; (III) Waiving Certain U.S. Trustee Requirements; and
                          (IV) Granting Related Relief [D.I. 37; 11/28/18]

                B.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 40;
                          11/28/18]

                C.        Certification of Counsel Regarding Final Order (I) Authorizing Continued Use of
                          Existing Business Forms and Records; (II) Authorizing Maintenance of Existing
                          Corporate Bank Accounts and Cash Management System; (III) Waiving Certain
                          U.S. Trustee Requirements; and (IV) Granting Related Relief [D.I. 85; 12/17/18]

                D.        Final Order (I) Authorizing Continued Use of Existing Business Forms and
                          Records; (II) Authorizing Maintenance of Existing Corporate Bank Accounts and
                          Cash Management System; (III) Waiving Certain U.S. Trustee Requirements; and
                          (IV) Granting Related Relief [D.I. 87; 12/18/18]

                Response Deadline:             December 12, 2018 at 4:00 p.m. (ET)

                Responses Received:            None

                Status:          An order has been entered by the Court. No hearing is required.

         3.     Debtors’ Application for Entry of an Order Under 11 U.S.C. § 327(a) Authorizing the
                Employment and Retention of Haynes and Boone, LLP as Attorneys for the Debtors and
                Debtors in Possession Effective Nunc Pro Tunc to the Petition Date [D.I. 55; 12/4/18]




01:24003805.4

                                                          2
                          Case 18-12684-LSS       Doc 123      Filed 01/04/19   Page 3 of 9



                Related Documents:

                A.        First Supplemental Declaration of Patrick L. Hughes in Support of the Debtors’
                          Application for Entry of an Order Under 11 U.S.C. § 327(a) Authorizing the
                          Employment and Retention of Haynes and Boone, LLP as Attorneys for the
                          Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date
                          [D.I. 83; 12/17/18]

                B.        Second Supplemental Declaration of Patrick L. Hughes in Support of the Debtors’
                          Application for Entry of an Order Under 11 U.S.C. § 327(a) Authorizing the
                          Employment and Retention of Haynes and Boone, LLP as Attorneys for the
                          Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date
                          [D.I. 90; 12/19/18]

                C.        Certification of Counsel Regarding Order Authorizing the Employment and
                          Retention of Haynes and Boone, LLP as Attorneys for the Debtors and Debtors in
                          Possession Effective Nunc Pro Tunc to the Petition Date [D.I. 108; 12/27/18]

                D.        Order Authorizing the Employment and Retention of Haynes and Boone, LLP as
                          Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to
                          the Petition Date [D.I. 117; 1/3/19]

                Response Deadline:              December 18, 2018 at 4:00 p.m. (ET)

                Responses Received:

                E.        Informal response from the U.S. Trustee

                Status:          An order has been entered by the Court. No hearing is required.

         4.     Debtors’ Application for an Order Authorizing Employment and Retention of Prime
                Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 56;
                12/4/18]

                Related Documents:

                A.        Certificate of No Objection [D.I. 91; 12/19/18]

                B.        Order Authorizing Employment and Retention of Prime Clerk LLC as
                          Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 94; 12/20/18]

                Response Deadline:              December 18, 2018 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required.

01:24003805.4

                                                           3
                          Case 18-12684-LSS       Doc 123      Filed 01/04/19   Page 4 of 9




         5.     Debtors’ Motion for Entry of an Order Establishing Procedures for Interim Compensation
                and Reimbursement of Chapter 11 Professionals [D.I. 57; 12/4/18]

                Related Documents:

                A.        Certificate of No Objection [D.I. 92; 12/19/18]

                B.        Order Establishing Procedures for Interim Compensation and Reimbursement of
                          Chapter 11 Professionals [D.I. 95; 12/20/18]

                Response Deadline:              December 18, 2018 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required.

         6.     Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                Conaway Stargatt & Taylor, LLP as Co-Counsel to the Debtors, Nunc Pro Tunc to the
                Petition Date [D.I. 60; 12/4/18]

                Related Documents:

                A.        Certificate of No Objection [D.I. 98; 12/21/18]

                B.        Order Authorizing the Retention and Employment of Young Conaway Stargatt &
                          Taylor, LLP as Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date
                          [D.I. 116; 1/3/19]

                Response Deadline:              December 20, 2018 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required.

         MATTERS WITH CERTIFICATION

         7.     Debtors’ Application for Entry of an Order Under 11 U.S.C. §§ 327(a) and 328
                Authorizing the Employment and Retention of Alvarez & Marsal North America, LLC as
                Financial Advisors to the Debtors and Debtors in Possession Effective Nunc Pro Tunc to
                the Petition Date [D.I. 63; 12/6/18]

                Related Documents:

                A.        Certification of Counsel Regarding Order Under 11 U.S.C. §§ 327(a) and 328
                          Authorizing the Employment and Retention of Alvarez & Marsal North America,

01:24003805.4

                                                           4
                      Case 18-12684-LSS           Doc 123      Filed 01/04/19   Page 5 of 9



                          LLC as Financial Advisors to the Debtors and Debtors in Possession Effective
                          Nunc Pro Tunc to the Petition Date [D.I. 99; 12/21/18]

                Response Deadline:              December 20, 2018 at 4:00 p.m. (ET); Extended to
                                                December 28, 2018 for the U.S. Trustee

                Responses Received:

                B.        Informal response from the U.S. Trustee

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         8.     Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
                Employment of Piper Jaffray & Co. as Investment Banking Financial Advisor to the
                Debtors, Nunc Pro Tunc to the Petition Date, and (II) Waiving Certain Information
                Requirements of Local Rule 2016-2 [D.I. 82; 12/13/18]

                Related Documents:

                A.        Certification of Counsel Regarding Order (I) Authorizing the Retention and
                          Employment of Piper Jaffray & Co. as Investment Banking Financial Advisor to
                          the Debtors, Nunc Pro Tunc to the Petition Date, and (II) Waiving Certain
                          Information Requirements of Local Rule 2016-2 [D.I. 110; 12/28/18]

                Response Deadline:              December 27, 2018 at 4:00 p.m. (ET)

                Responses Received:

                B.        Informal response from the U.S. Trustee

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         9.     Debtors’ Motion for Entry of an Order Under Bankruptcy Code Sections 105(a), 327,
                330, and 331 Authorizing the Debtors to Employ and Pay Professionals Utilized in the
                Ordinary Course of Business [D.I. 89; 12/18/18]

                Related Documents:

                A.        Certificate of No Objection [D.I. 119; 1/3/19]

                B.        Proposed Order

                Response Deadline:              January 2, 2019 at 4:00 p.m. (ET)


01:24003805.4

                                                           5
                          Case 18-12684-LSS       Doc 123     Filed 01/04/19     Page 6 of 9



                Responses Received:             None

                Status:          A certificate of no objection has been filed with the Court. No hearing is
                                 required unless the Court has questions or concerns.

         MATTERS GOING FORWARD

         10.    Debtors’ Motion for Entry of Interim and Final Orders Pursuant to Sections 105, 361,
                362, 363, and 364 of the Bankruptcy Code and Rules 2002, 4001, 6004, and 9014 of the
                Federal Rules of Bankruptcy Procedure (A) Authorizing the Debtors to (I) Use Cash
                Collateral, (II) Obtain Secured Superpriority Postpetition Financing and Granting Liens
                and Superpriority Administrative Claims, and (III) Granting Adequate Protection, and
                (B) Scheduling a Final Hearing, and (C) Granting Related Relief [D.I. 8; 11/26/18]

                Related Documents:

                A.        Notice of Filing of Revised Proposed Interim Order Pursuant to Sections 105,
                          361, 362, 363, and 364 of the Bankruptcy Code and Rules 2002, 4001, 6004, and
                          9014 of the Federal Rules of Bankruptcy Procedure (A) Authorizing the Debtors
                          to (I) Use Cash Collateral, (II) Obtain Secured Superpriority Postpetition
                          Financing and Granting Liens and Superpriority Administrative Claims, and
                          (III) Granting Adequate Protection, and (B) Scheduling a Final Hearing, and
                          (C) Granting Related Relief [D.I. 29; 11/28/18]

                B.        Certification of Counsel Regarding Interim Order Pursuant to Sections 105, 361,
                          362, 363, and 364 of the Bankruptcy Code and Rules 2002, 4001, 6004, and 9014
                          of the Federal Rules of Bankruptcy Procedure (A) Authorizing the Debtors to
                          (I) Use Cash Collateral, (II) Obtain Secured Superpriority Postpetition Financing
                          and Granting Liens and Superpriority Administrative Claims, and (III) Granting
                          Adequate Protection, and (B) Scheduling a Final Hearing, and (C) Granting
                          Related Relief [D.I. 43; 11/29/18]

                C.        Interim Order Pursuant to Sections 105, 361, 362, 363, and 364 of the Bankruptcy
                          Code and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy
                          Procedure (A) Authorizing the Debtors to (I) Use Cash Collateral, (II) Obtain
                          Secured Superpriority Postpetition Financing and Granting Liens and
                          Superpriority Administrative Claims, (III) Provide Adequate Protection, and
                          (B) Scheduling a Final Hearing, and (C) Granting Related Relief [D.I. 45;
                          11/29/18]

                D.        Notice of Interim Order and Final Hearing [D.I. 47; 11/29/18]

                E.        Notice of Filing of Proposed Final Order Pursuant to Sections 105, 361, 362, 363,
                          and 364 of the Bankruptcy Code and Rules 2002, 4001, 6004, and 9014 of the
                          Federal Rules of Bankruptcy Procedure (A) Authorizing the Debtors to (I) Use
                          Cash Collateral, (II) Obtain Secured Superpriority Postpetition Financing and

01:24003805.4

                                                          6
                          Case 18-12684-LSS       Doc 123      Filed 01/04/19     Page 7 of 9



                          Granting Liens and Superpriority Administrative Claims, (III) Provide Adequate
                          Protection, and (B) Granting Related Relief [D.I. 121; 1/4/19]

                Response Deadline:              December 13, 2018 at 4:00 p.m. (ET); Extended to
                                                December 20, 2018 for the U.S. Trustee and to December
                                                21, 2018 for the Ad Hoc Equity Committee

                Responses Received:

                F.        Underground Storage, LLC’s Omnibus Objection to (1) Debtors’ Motion for Final
                          Debtor in Possession Financing Order and Budget and (2) Debtors’ Motion to
                          Approve Proposed Bidding Procedures [D.I. 93; 12/20/18]

                G.        Debtors’ Reply to Underground Storage, LLC’s Omnibus Objection to
                          (1) Debtors’ Motion for Final Debtor in Possession Financing Order and Budget
                          and (2) Debtors’ Motion to Approve Proposed Bidding Procedures [D.I. 118;
                          1/3/19]

                Status:          The Debtors intend to file a declaration in support of the entry of the Final
                                 DIP Order in advance of the Hearing. This is matter is going forward.

         11.    Motion of Certain Equity Interest Holders to Transfer Venue to the Southern District of
                Texas [D.I. 49; 11/30/18]

                Related Documents:              None

                Response Deadline:              January 2, 2019 at 4:00 p.m. (ET)

                Responses Received:

                A.        Debtors’ Objection to Motion of Certain Equity Interest Holders to Transfer
                          Venue to the Southern District of Texas [D.I. 112; 1/2/19]

                B.        Riverstone’s Objection, and Joinder to Debtors’ Objection, to Motion of Certain
                          Equity Interest Holders to Transfer Venue to the Southern District of Texas [D.I.
                          113; 1/2/19]

                Status:          The Debtors intend to file a declaration in support of their objection in
                                 advance of the Hearing. This matter is going forward.

         12.    Debtors’ Motion for Entry of Orders: (I) (A) Authorizing and Approving Bidding
                Procedures in Connection with the Sale of Substantially All of the Debtors’ Assets,
                (B) Approving Procedures for Determining Cure Amounts for Executory Contracts and
                Unexpired Leases, (C) Approving the Form and Manner of Notices in Connection with
                the Sale of Substantially All of the Debtors’ Assets and the Assumption and Assignment
                of Executory Contracts and Unexpired Leases in Connection Therewith, (D) Scheduling a

01:24003805.4

                                                           7
                          Case 18-12684-LSS       Doc 123     Filed 01/04/19     Page 8 of 9



                Hearing on Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting
                Related Relief; and (II) (A) Approving the Sale of Substantially All of the Debtors’
                Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests,
                (B) Authorizing and Approving the Debtors’ Assumption and Assignment of Executory
                Contracts and Unexpired Leases in Connection Therewith, and (C) Granting Related
                Relief [D.I. 64; 12/6/18]

                Related Documents:

                A.        Notice of Filing of Revised Proposed Order (A) Authorizing and Approving
                          Bidding Procedures in Connection with the Sale of Substantially All of the
                          Debtors’ Assets, (B) Approving Procedures for Determining Cure Amounts for
                          Executory Contracts and Unexpired Leases, (C) Approving the Form and Manner
                          of Notices in Connection with the Sale of Substantially All of the Debtors’ Assets
                          and the Assumption and Assignment of Executory Contracts and Unexpired
                          Leases in Connection Therewith, (D) Scheduling a Hearing on Approval of the
                          Proposed Sale of the Debtors’ Assets, and (E) Granting Related Relief [D.I. 122;
                          1/4/19]

                Response Deadline:              December 20, 2018 at 4:00 p.m. (ET); Extended to
                                                December 28, 2018 for the U.S. Trustee and to December
                                                21, 2018 for the Ad Hoc Equity Committee

                Responses Received:

                B.        Underground Storage, LLC’s Omnibus Objection to (1) Debtors’ Motion for Final
                          Debtor in Possession Financing Order and Budget and (2) Debtors’ Motion to
                          Approve Proposed Bidding Procedures [D.I. 93; 12/20/18]

                C.        Debtors’ Reply to Underground Storage, LLC’s Omnibus Objection to
                          (1) Debtors’ Motion for Final Debtor in Possession Financing Order and Budget
                          and (2) Debtors’ Motion to Approve Proposed Bidding Procedures [D.I. 118;
                          1/3/19]

                D.        Informal response from the U.S. Trustee

                Status:          The Debtors believe that they have resolved the informal response of the
                                 U.S. Trustee. The Debtors intend to file two declarations in support of
                                 the entry of the Sale Procedures Order in advance of the Hearing. This
                                 matter is going forward.




01:24003805.4

                                                          8
                     Case 18-12684-LSS   Doc 123        Filed 01/04/19    Page 9 of 9




         Dated: Wilmington, Delaware   HAYNES AND BOONE, LLP
                January 4, 2019        Patrick L. Hughes (admitted pro hac vice)
                                       Martha Wyrick (admitted pro hac vice)
                                       Kelsey Zottnick (admitted pro hac vice)
                                       1221 McKinney Street, Suite 2100
                                       Houston, Texas 77010
                                       Telephone: (713) 547-2000
                                       Facsimile: (713) 547-2600

                                                -and-

                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       /s/ Elizabeth S. Justison
                                       Edmon L. Morton (No. 3856)
                                       Kenneth J. Enos (No. 4544)
                                       Elizabeth S. Justison (No. 5911)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253

                                       ATTORNEYS FOR THE DEBTORS
                                       AND DEBTORS IN POSSESSION




01:24003805.4

                                                  9
